Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/527,379 by Horiuchi et al. for “BASE STATION APPARATUS, TERMINAL APPARATUS, TRANSMISSION METHOD, AND RECEPTION METHOD”, filed on 07/31/2019. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 5, 11, 12 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakashima et al. (US20140341146A1), hereinafter NAKASHIMA.

Regarding claims 1 and 11, NAKASHIMA teaches A communication apparatus comprising: a receiver, which, in operation, receives physical resource block (PRB) pair information; (NAKASHIMA, Fig. 1, paragraphs 173-174, teach apparatus comprising reception unit 101 and control unit 105 (i.e. circuitry) configured to receive PRBs of subframes.)
and circuitry, which is coupled to the receiver and which, in operation, specifies, based on the PRB pair information, at least one of (i) a first search space for localized transmission, which is formed of a plurality of first control channel elements (CCEs), each of the plurality of first CCEs being in one PRB pair, (NAKASHIMA, paragraphs 177-178, teach setting physical resource mapping used for each of first and second PDCCH regions, which correspond to specified E-CCEs in PRB pair.) and (ii) a second search space for distributed transmission, which is formed of a plurality of second CCEs, each of the plurality of second CCEs being distributed among a plurality of PRB pairs, (Due to the alternative claim language, this feature is not required.) 
wherein physical resources of M number of first CCEs out of the plurality of first CCEs are same as physical resources of M number of second CCEs out of the plurality of second CCEs. (NAKASHIMA, paragraphs 234-235 in view of Fig. 19 and 23, teach the number of first and second CCEs as the same.)

NAKASHIMA teaches the communication apparatus according to claim 1, wherein the M number is four. (NAKASHIMA, paragraphs 142, teach the number as four.)

Regarding claims 5 and 15, NAKASHIMA teaches the communication apparatus according to claim 1, wherein the physical resources are defined in units of enhanced resource element groups (EREGs), into which a PRB pair is divided. (NAKASHIMA, paragraphs 151-152, teach classifying the E-CCEs into a plurality of groups (sets) into which a PRB pair is divided.) 

Allowable Subject Matter
Claims 3-4, 6-10, 13-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nishio et al. (US20110103321A1), Fig. 1, paragraph 75-76, teach base station 100 including a control channel element (CCE) allocating section 104 (i.e. a configuration section) that configures, within a data assignable region for a terminal apparatus (i.e. mobile station 200), a specified search space among a plurality of search 

Blankenship et al. (US20130242882A1), paragraphs 0047-48 teach a common search space, which a search space shared by a plurality of terminal apparatuses and paragraphs 0047-48, teach UE-specific search space, which a search space individually configured for each of the terminal apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALLI Z BUTT/           Examiner, Art Unit 2412